Citation Nr: 0109073	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for vision loss alleged as due to medical and 
surgical treatment rendered at a VA facility in December 
1996.  


REPRESENTATION

Appellant represented by:	Barry J. Simon, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from August 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following a remand to the RO in 
October 2000.  


REMAND

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for additional disability resulting from VA 
medical and surgical care.  He alleges that he incurred 
vision loss during or as a result of surgery for a fractured 
right hip and the related hospitalization at a VA facility in 
December 1996.

In the October 2000 remand, the Board instructed the RO to 
attempt to obtain the veteran's complete VA medical records 
associated with his care from December 1996 to March 1997, 
specifically emphasizing the need for detailed nursing notes 
and anesthesia records associated with the December 1996 
surgery and hospitalization.  The RO's November 2000 request 
for records accurately reflects the Board's instruction.  
However, the VA records the RO received in December 2000 do 
not include such nursing notes, anesthesiology records, or 
other records associated with the hospitalization.  In fact, 
the records are primarily of subsequent and unrelated 
treatment.  There is no documentation stating that the 
requested records are not available or do not exist.   

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  

Moreover, under a new law, in compensation claims, VA's duty 
to assist a claimant in developing evidence necessary to 
substantiate his claim includes obtaining records of relevant 
VA medical treatment.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103A(c)).  The new law 
also provides that, when VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(3)).  These changes in the law are 
applicable to the veteran's current appeal.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the Board finds that the veteran's claim must 
again be remanded so that the RO may secure the relevant VA 
hospitalization records.  On this point, the Board emphasizes 
that the veteran's attorney-representative has continued to 
request the same VA medical records as recently as February 
2001.  Therefore, despite the additional delay that will 
result from another remand, the Board finds that such action 
is appropriate.  However, the RO is reminded that the 
veteran's appeal has been advanced on the docket due to his 
serious illness.  The RO must avoid all unnecessary delay in 
its processing of the appeal on remand.     

The Board notes that, for claims filed on or after October 1, 
1997, an award of compensation pursuant to 38 U.S.C.A. § 1151 
requires fault on the part of VA as the proximate cause of 
the additional disability in question.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000), as amended by Pub. L. No. 104-204, 
110 Stat. 2926.  The version of 38 U.S.C.A. § 1151 in effect 
prior to that date has been interpreted as including no fault 
requirement.  See Brown v. Gardner, __ U.S. __, __ (1994), 
115 S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991) (holding that 
38 U.S.C.A. § 1151 contains no requirement of fault on the 
part of the service providers to confer entitlement on the 
injured veteran).  The RO received the veteran's claim in 
September 1997.  Therefore, the RO must adjudicate his claim 
without the fault requirement.  The Board observes that 
several supplemental statements of the case appear to apply 
the fault standard.  On remand, the RO should be sure to 
readjudicate the claim under the proper legal standard.  

Finally, as discussed briefly above, a recently enacted law 
redefines VA's obligations with respect to the duty to assist 
and enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  On remand, the 
RO should take any necessary steps to rectify any 
deficiencies in notice or development as required by law.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete VA treatment records pertaining 
to the right hip surgery and 
convalescence from December 1996 to March 
1997 only.  The RO should specifically 
request detailed nursing notes and 
surgical and anesthesiology reports from 
the veteran's hospitalization from 
December 1996 to January 1997.    

If medical center personnel are unable to 
locate such records, or such records do 
not exist, a written response to that 
effect is required and must be associated 
with the claims folder.   

2.  After completing any additional 
notice or development required by law, 
the RO should readjudicate the veteran's 
claim for compensation for vision loss 
alleged as due to medical and surgical 
treatment rendered at a VA facility in 
December 1996 pursuant to 38 U.S.C.A. § 
1151 and Brown v. Gardner.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


